IN THE DISTRICT COURT OF APPEAL
                            FIRST DISTRICT, STATE OF FLORIDA

PAUL MCMULLEN,              NOT FINAL UNTIL TIME EXPIRES TO
                            FILE MOTION FOR REHEARING AND
     Appellant,             DISPOSITION THEREOF IF FILED

v.                          CASE NO. 1D14-1737

HSBC BANK USA, NATIONAL
ASSOCIATION, AS TRUSTEE
FOR PHH 2007-2; E.P. WOLF
CONSTRUCTION, INC.;
DEBORAH LEE THOMPSON
PERRYMAN; ESTATE OF
CHARLES H. THOMPSON, JR.,
DECEASED, UNKNOWN
HEIRS, DEVISEES,
GRANTEES, ASSIGNEES,
CREDITORS, LIENORS AND
TRUSTEES OF CHARLES H.
THOMPSON, JR., DECEASED,
AND ALL OTHER PERSONS
CLAIMING BY, THROUGH,
UNDER, AND AGAINST THE
NAMED DEFENDANT(S);
GARFIELD B. THOMPSON,
UNKNOWN PARTIES IN
POSSESSION #1; UNKNOWN
PARTIES IN POSSESSION #2:
IF LIVING, AND ALL
UNKNOWN PARTIES
CLAIMING BY, THROUGH,
UNDER, AND AGAINST THE
ABOVE NAMED
DEFENDANT(S) WHO ARE
NOT KNOWN TO BE DEAD
OR ALIVE, WHETHER SAID
UNKNOWN PARTIES MAY
CLAIM AN INTEREST AS
SPOUSE, HEIRS, DEVISEES,
GRANTEES OR OTHER
CLAIMANTS,

      Appellee.

_____________________________/

Opinion filed October 14, 2014.

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Monique M. Sadarangani of Advocate Law Groups of Florida, P.A., Miami Lakes,
for Appellant.

Kimberly N. Hopkins and Ronald M. Gachè of Shapiro, Fishman & Gachè, LLP,
Tampa, for Appellee.




PER CURIAM.

      Appellant, Paul McMullen, appeals the denial of his motion to vacate a final

judgment of foreclosure and argues that because he did not receive notice of the

summary judgment hearing,1 the trial court erred in not vacating the foreclosure

judgment. We reject Appellant’s argument because, as argued by Appellee, HSBC

1
 The Notice of Hearing was sent by U.S. mail to the law firm representing
Appellant and to the email address of Appellant’s former attorney rather than the
email address designated by the firm pursuant to Florida Rule of Judicial
Administration 2.516(b).
                                       2
Bank USA, a judicial default was entered in this case. See Matejka v. Dulaney, 40
So. 3d 865, 866 (Fla. 4th DCA 2010) (noting that a default admits every cause of

action that is sufficiently well-pled as well as a plaintiff’s entitlement to liquidated

damages); see also Zumpf v. Countrywide Home Loans, Inc., 43 So. 3d 764, 766

(Fla. 2d DCA 2010) (“Generally, in a foreclosure action, unpaid principal and

interest are ‘liquidated damages,’ and a defaulting party is not entitled to notice of

hearing determining those amounts where the exact sums are set forth.”); Donohue

v. Brightman, 939 So. 2d 1162, 1164 (Fla. 4th DCA 2006) (“A default terminates

the defending party’s right to further defend, except to contest the amount of

unliquidated damages.”); Asian Imports, Inc. v. Pepe, 633 So. 2d 551, 552 (Fla. 1st

DCA 1994) (noting that actions for the sums directly due on negotiable

instruments are actions for liquidated damages). However, because the foreclosure

judgment also included unliquidated damages, including, for example, attorney’s

fees, we reverse and remand for a hearing on the amount of unliquidated damages

owed to Appellee. See Pepe, 633 So. 2d at 553 (affirming the trial court’s ruling

denying the defendants’ motion to vacate the final judgment of foreclosure except

as to the provision for attorney’s fees because the fees were unliquidated damages).

      AFFIRMED in part; REVERSED in part; and REMANDED.

LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.




                                           3